Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent Application Publication No. 2019/0287291), referred herein as Liu, in view of Lookingbill et al. (U.S. Patent Application Publication No. 2008/0175507), referred herein as Lookingbill, and further in view of Rabbani Rankouhi et al. (U.S. Patent Application Publication No. 2022/0036652), referred herein as Rankouhi.
Regarding claim 1, Liu teaches a computer-implemented method comprising: determining, using one or more threads of a schedulable unit of one or more parallel processors (para 97, lines 1-5 and the last 7 lines), one or more first values that correspond to visibility of a scene with respect to at least one light source in the scene based at least on casting one or more rays from at least two locations in the scene (para 28, lines 6-18; para 29, lines 1-10); receiving, using at least one thread of the one or more threads, a second value computed from data representing the one or more first values for the at least two locations, wherein the second value may correspond to a penumbra, and applying a denoising filter to render data based at least on using the second value that the values correspond to the penumbra (para 31, the last 13 lines; para 32, lines 1-15; para 51, lines 1-7).
Liu does not explicitly teach that the value indicates that locations in the scene correspond to the penumbra, and using the value to determine that, locations in the scene correspond to the penumbra.
Lookingbill teaches a method comprising determining first values by performing ray casting to determine visibility in a scene with respect to a light source, receiving a second value that indicates that locations in the scene correspond to a penumbra, and applying a filter by determining, using the second value, that the locations correspond to the penumbra (paras 42 and 59; para 63; para 64, lines 6-18).  It would have been obvious to one of ordinary skill in the art to utilize values indicating penumbra locations because as known in the art, and taught by Lookingbill, this helps determine appropriate color modifications for the shadow regions despite differences in how the light gradient appears in various parts of the shadow (see, for example, Lookingbill, para 64).
Liu in view of Lookingbill teaches that the second value is computed based at least on accessing the first values from one or more threads (Liu, para 97, lines 1-5 and the last 7 lines), but does not explicitly teach data accessed from one or more registers of one or more of the threads, and does not explicitly teach utilizing data representing values for a group of locations from which rays are cast.
Rankouhi teaches a computer-implemented method comprising determining, using one or more threads of a schedulable unit of one or more parallel processors, first values corresponding to a visibility of a scene with respect to at least one light source based on casting one or more rays from locations in the scene (para 50, lines 1-16; paras 57 and 58), and calculating second values from data representing the first values for a group of locations (paras 167 and 169; paras 177, 178, and 183), the data accessed from one or more registers of the one or more threads (para 59, the last 7 lines; para 127, lines 3-1; para 202, lines 1-6).  It would have been obvious to one of ordinary skill in the art to process groups of locations and utilize thread registers because as taught by Rankouhi, this can help reduce processing resources and power consumption, while increasing processing throughput, thereby improving performance while retaining high quality graphics processing output (see, for example, Rankouhi, para 3; para 59, the last 7 lines; paras 127 and 175).
Regarding claim 2, Liu in view of Lookingbill, further in view of Rankouhi teaches the method of claim 1, wherein the schedulable unit comprises a warp or a wavefront, and the group of locations corresponds to a subgroup of the warp or wavefront (Lookingbill, para 70, the last 7 lines; Rankouhi, paras 182 and 183).
Regarding claim 3, Liu in view of Lookingbill, further in view of Rankouhi teaches the method of claim 1, wherein at least one thread of the one or more threads corresponds to a respective location in the group of locations, and each location in the group of locations corresponds to a respective pixel (Liu, para 28, lines 6-15; Lookingbill, para 54, lines 3-11; Rankouhi, paras 182 and 183).
Regarding claim 6, Liu in view of Lookingbill, further in view of Rankouhi teaches the method of claim 1, further comprising generating one or more values in a penumbra mask of a frame of the scene using the second value, wherein the determining that the group of locations corresponds to the penumbra is based at least on analyzing the one or more values (Lookingbill, figs 10 and 11; para 63; para 64, lines 6-18; Rankouhi, paras 182 and 183).
Regarding claim 7, Liu in view of Lookingbill, further in view of Rankouhi teaches the method of claim 1, wherein the determining the one or more first values, the receiving the second value, the determining that the group of locations corresponds to the penumbra are performed in one or more ray tracing passes (Liu, para 29, lines 1-10; para 31, last 13 lines; Lookingbill, para 63; para 64, lines 6-18; Rankouhi, paras 177, 182, and 183), and the applying the denoising filter are performed in a denoising pass that operates on an image produced by the one or more ray tracing passes (Liu, para 31, the last 13 lines; para 32, lines 1-15).
Regarding claim 8, Liu in view of Lookingbill, further in view of Rankouhi teaches the method of claim 1, wherein the determining of the one or more first values and the receiving of the second value are performed by a ray generation shader executed using the one or more threads (Liu, para 28, lines 6-18; para 29, lines 1-10; Lookingbill, para 71, lines 1-8).
Regarding claim 9, Liu in view of Lookingbill, further in view of Rankouhi teaches the method of claim 1, wherein the determining that the group of locations correspond to the penumbra comprises comparing the second value to a threshold value (Lookingbill, fig 11; para 62; para 64, lines 6-18).
Regarding claim 10, Liu in view of Lookingbill, further in view of Rankouhi teaches the method of claim 1, wherein the second value comprises a statistic on the visibility of the group of locations (Liu, para 29, lines 1-10; para 43, the last 5 lines).
Regarding claim 11, Liu teaches a computer-implemented method comprising: determining, using threads of one or more schedulable units of one or more parallel processors (para 97, lines 1-5 and the last 7 lines), one or more ray-traced samples of visibility for at least two pixels assigned to at least one thread with respect to at least one light source in a scene (para 28, lines 6-18; para 29, lines 1-10); determining one or more values for the threads, wherein at least one thread computes a value of the one or more values from data representing the one or more ray-traced samples for the at least two pixels that may correspond to a penumbra, and denoising render data that corresponds to the one or more ray-traced samples of the threads based at least on the value of the threads (para 31, the last 13 lines; para 32, lines 1-15).
Liu does not explicitly teach that the value indicates whether at least one pixel of the pixels correspond to the penumbra.
Lookingbill teaches a method comprising determining first values by performing ray casting to determine visibility of pixels in a scene with respect to a light source, and receiving a value that indicates whether at least one pixel of the pixels correspond to a penumbra (paras 42 and 59; para 63; para 64, lines 6-18).  It would have been obvious to one of ordinary skill in the art to utilize values indicating penumbra locations because as known in the art, and taught by Lookingbill, this helps determine appropriate color modifications for the shadow regions despite differences in how the light gradient appears in various parts of the shadow (see, for example, Lookingbill, para 64).
Liu in view of Lookingbill teaches that the second value is computed based at least on accessing the first values from one or more threads (Liu, para 97, lines 1-5 and the last 7 lines), but does not explicitly teach data being accessed from one or more registers of one or more of the threads, and does not explicitly teach groups of threads for the ray-traced samples, assigning to the groups, determining values for each group, and accessing data from threads of the groups.
Rankouhi teaches a computer-implemented method comprising determining, using one or more threads of a schedulable unit of one or more parallel processors, first values corresponding to a visibility of a scene with respect to at least one light source based on casting one or more rays from locations in the scene (para 50, lines 1-16; paras 57 and 58), and calculating second values from data representing the first values for groups of threads for the ray-traced samples, assigning to the groups, determining values for each group, and accessing data from threads of the groups (paras 167 and 169; paras 177, 178, and 183), the data being accessed from one or more registers of the one or more threads (para 59, the last 7 lines; para 127, lines 3-1; para 202, lines 1-6).  It would have been obvious to one of ordinary skill in the art to process groups of locations and utilize thread registers because as taught by Rankouhi, this can help reduce processing resources and power consumption, while increasing processing throughput, thereby improving performance while retaining high quality graphics processing output (see, for example, Rankouhi, para 3; para 59, the last 7 lines; paras 127 and 175).
Regarding claim 12, Liu in view of Lookingbill, further in view of Rankouhi teaches the method of claim 11, wherein a first group of the groups is of a first schedulable unit of the one or more schedulable units and a second group of the groups is of a second schedulable unit of the one or more schedulable units (Rankouhi, para 174, lines 1-16; paras 177 and 178; para 182).
Regarding claim 13, Liu in view of Lookingbill, further in view of Rankouhi teaches the method of claim 11, wherein the denoising comprises applying a denoising filter to a pixel assigned to a first group of the groups based at least on the value of the first group indicating the pixel is within the penumbra (Liu, para 31, the last 13 lines; para 32, lines 1-15; Lookingbill, para 63; para 64, lines 6-18; Rankouhi, paras 182 and 183).
Regarding claim 14, Liu in view of Lookingbill, further in view of Rankouhi teaches the method of claim 11, wherein the denoising comprises applying a denoising pass to the ray-traced samples, wherein the denoising pass skips a pixel assigned to a second group of the groups based at least on the value of the second group indicating the pixel is outside of the penumbra (Liu, para 32, lines 1-17; para 34, lines 1-10; Rankouhi, paras 178, 182, and 183; Lookingbill, para 63; para 64, lines 6-18; non-shadow regions are not filtered).
Regarding claim 15, Liu in view of Lookingbill, further in view of Rankouhi teaches the method of claim 11, wherein each thread of the group determines the value from the ray-traced samples of the group (Liu, para 31, the last 13 lines; para 97, lines 1-5; Rankouhi, paras 178, 182, and 183).
Regarding claim 16, Liu in view of Lookingbill, further in view of Rankouhi teaches the method of claim 11, further comprising generating, using the groups of threads, a penumbra mask of a frame of the scene using the values, wherein the denoising is based at least on analyzing the penumbra mask (Liu, para 97, lines 1-5; Rankouhi, paras 182 and 183; Lookingbill, para 63; para 64, lines 6-18).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Lookingbill, further in view of Rankouhi, and further in view of Bernitsas (U.S. Patent Application Publication No. 2004/0054477), referred herein as Bernitsas.
Regarding claim 4, Liu in view of Lookingbill, further in view of Rankouhi teaches the method of claim 1, wherein the receiving of the second value is from an output of an intrinsic function using the one or more parallel processors, the function called by a thread of the one or more threads and accessing the data from the one or more registers to produce the second value (Liu, para 97, the last 7 lines; Lookingbill, para 54, lines 1-11; para 66, lines 1-4; Rankouhi, para 59, the last 7 lines; para 127, lines 3-1; para 202, lines 1-6).
Liu in view of Lookingbill, further in view of Rankouhi does not explicitly teach a wave function.
Bernitsas teaches a method comprising ray tracing to generate an illumination image, and further comprising receiving a value from an output of a wave function (para 20, lines 1-2; para 41, lines 1-3 and the last 6 lines; paras 45 and 50).  It would have been obvious to one of ordinary skill in the art to employ a wave function because as known in the art, and taught by Bernitsas, this can balance the lighting process through compensating for reflective surface differences such that better image data is produced (see, for example, Bernitsas, paras 19 and 40).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Rankouhi.
Regarding claim 17, Liu teaches a processor comprising: one or more circuits to determine one or more ray-traced samples of a scene using one ore more threads of a schedulable unit of one or more parallel processors based at least on casting one or more rays from locations in the scene, and receive one or more values where at least one value of the one or more values is computed from data representing the one or more ray-traced samples for the locations using at least one thread of the threads (para 28, lines 6-18; para 29, lines 1-10; para 97, lines 1-5 and the last 7 lines), determine one or more parameters of a denoising filter based at least on the one or more values, and generate a frame of the scene based at least on applying the denoising filter to render data that corresponds to the ray-traced samples using the one or more parameters (para 31, the last 13 lines; para 32, lines 1-15; para 51, lines 1-7).
Liu teaches computing values based at least on accessing data from one or more threads (para 97, lines 1-5 and the last 7 lines), but does not explicitly teach data accessed from one or more registers of one or more of the threads, and does not explicitly teach utilizing data representing values for a group of locations.
Rankouhi teaches a computer-implemented method comprising determining, using one or more threads of a schedulable unit of one or more parallel processors, first values corresponding to a visibility of a scene with respect to at least one light source based on casting one or more rays from locations in the scene (para 50, lines 1-16; paras 57 and 58), and calculating second values from data representing the first values for a group of locations (paras 167 and 169; paras 177, 178, and 183), the data accessed from one or more registers of the one or more threads (para 59, the last 7 lines; para 127, lines 3-1; para 202, lines 1-6).  It would have been obvious to one of ordinary skill in the art to process groups of locations and utilize thread registers because as taught by Rankouhi, this can help reduce processing resources and power consumption, while increasing processing throughput, thereby improving performance while retaining high quality graphics processing output (see, for example, Rankouhi, para 3; para 59, the last 7 lines; paras 127 and 175).
Regarding claim 18, Liu in view of Rankouhi teaches the processor of claim 17, wherein the one or more parameters define a filter radius of the denoising filter (Liu, para 32, lines 1-15; paras 49 and 67).
Regarding claim 19, Liu in view of Rankouhi teaches the processor of claim 17, wherein the one or more parameters define a range, wherein values outside of the range are excluded from being filtered using the denoising filter based on being outside of the range (Liu, para 32, lines 1-15; paras 40 and 49).
Regarding claim 20, Liu in view of Rankouhi teaches the processor of claim 17, wherein the system comprises at least one of: a system for performing simulation operations; a system for performing simulation operations to test or validate autonomous machine applications; a system for performing deep learning operations; a system implemented using an edge device; a system incorporating one or more Virtual Machines (VMs); a system implemented at least partially in a data center; or a system implemented at least partially using cloud computing resources (Liu, para 2, lines 1-4; para 28, lines 1-15).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 5, the prior art teaches the subject matter of claim 1, but in the context of claims 1 and 5 as a whole, the prior art does not teach the method of claim 1, further comprising generating, using the second value, a penumbra mask with a lower resolution than a frame of the scene, and the determining that the group of locations corresponds to the penumbra is based at least on analyzing the penumbra mask.  Thus the subject matter of this claim is allowable.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been fully considered, but are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613